IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


DONALD DAVIS, JR.,

              Appellant,

v.                                                        Case No. 5D17-671

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 7, 2017

3.800 Appeal from the Circuit
Court for Orange County,
Marc L. Lubet, Judge.

Donald Davis, Jr., Crawfordville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM

       This is an appeal from the trial court's order below granting in part and denying in

part Appellant's motion to correct illegal sentence filed pursuant to Florida Rule of Criminal

Procedure 3.800(a). On appeal, Appellant argues that the trial court erred when it

modified his sentence without holding a resentencing hearing. We agree, and remand

for resentencing. See § 775.082(3)(c), Fla. Stat. (2016); § 921.1402(2)(d), Fla. Stat.
(2016); see also Kelsey v. State, 206 So. 3d 5, 10-11 (Fla. 2016) ("Because we determine

that resentencing is the appropriate remedy, the trial courts may embrace all of the

provisions of chapter 2014–220 [which was codified in sections 775.082, 921.1401, and

921.1402, Florida Statutes] and are not required to limit themselves to only applying the

judicial review provision."). The trial court's order is otherwise affirmed.

       AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.


TORPY, EVANDER, and EISNAUGLE JJ., concur.




                                              2